215 F.2d 651
ANGLO CALIFORNIA NATIONAL BANK OF SAN FRANCISCO, Appellant,v.SCHENLEY INDUSTRIES, Inc., a corporation, appellee.Charles W. EBNOTHER, Trustee of the Estate of HedgesideDistillery Corporation, Bankrupt, Appellant,v.SCHENLEY INDUSTRIES, Inc., a corporation, appellee.
No. 13600.
United States Court of Appeals, Ninth Circuit.
Aug. 19, 1954.Rehearing Denied Sept. 29, 1954.

Appeals from the United States District Court for the Northern District of California, Northern Division, Dal M. Lemmon, District Judge.
Francis P. Walsh, Henry Gross, James M. Conners, San Francisco, Cal., for appellant, Charles W. Ebnother, trustee in bankruptcy.
Frederick M. Fisk, San Francisco, Cal., for appellant, The Anglo California Nat. Bank of San Francisco., Chickering & Gregory, Bruce M. Casey, Jr., San Francisco, Cal., of counsel.
Bronson, Bronson & McKinnon, Kirke La Shelle, John F. Ward, San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
These are appeals from a judgment of the district court in a bankruptcy proceeding in which the court sustained the appellee's petition for reclamation of goods stored in a warehouse for which the appellee had warehouse receipts.  In the Matter of Hedgeside Distillery Corporation, D.C., 123 F.Supp. 933.


2
The appellants contend the district court erred with regard to a portion of the goods involved in the following respects:


3
1.  In concluding that Bankrupt (Hedgeside Distillery Corporation) lawfully stored its goods in its warehouse for profit;


4
2.  In concluding that copies of the warehouse receipts were kept at the warehouse;


5
3.  And consequently in concluding that Bankrupt was a warehouseman within the meaning of Sec. 3440.5 of the California Civil Code.


6
We affirm the judgment adopting the reasoning of the opinion of Judge Lemmon.